Citation Nr: 0813504	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities. 

2.  Entitlement to service connection for depression, claimed 
as being directly due to service. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which, in part, denied service 
connection for TDIU and depression on a direct and secondary 
basis.

The veteran testified at a Travel Board hearing which was 
chaired by an Acting Veterans Law Judge at the Little Rock RO 
in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The Acting Veterans Law Judge who conducted the September 
2006 hearing is deceased.  Correspondence was sent to the 
veteran in February 2008 inquiring whether he desired a new 
Board hearing in conjunction with this appeal. In pertinent 
part, the correspondence stated that if the veteran did not 
respond within 30 days from the date of the letter, the Board 
would assume he did not want an additional hearing.  As no 
response to this correspondence was forthcoming, the Board 
assumes he does not want an additional hearing.  

Clarification of issues

The veteran is currently seeking entitlement to service 
connection for depression on both a direct and a secondary 
basis.  While the RO adjudicated this as one issue, the Board 
is bifurcating the claim into two separate issues.  As 
explained in detail below, additional evidentiary development 
is required prior to adjudication of the veteran's claim of 
entitlement to service connection on a direct basis.  

Remanded issues

The issues of entitlement to service connection for 
depression on a direct basis and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the above-mentioned September 2006 rating decision, the RO 
denied increased disability ratings for the veteran's 
service-connected lichen nitidus, left knee injury residuals, 
right knee strain residuals and low back strain.  The veteran 
has not, to the Board's knowledge, expressed dissatisfaction 
with those decisions.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.    The veteran has been diagnosed as having major 
depressive disorder.

2.  The veteran's service-connected disabilities include 
lichen nitidus, left knee injury residuals, right knee strain 
residuals and low back strain

2.  The competent medical evidence of record does not 
indicate or suggest any nexus exists between the veteran's 
depression and his service-connected lichen nitidus, 
bilateral knee disabilities and/or low back strain.




CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
depression secondary to service-connected disabilities is not 
warranted.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities. 

The veteran seeks entitlement to service connection for 
depression as secondary to his service-connected disabilities 
(lichen nitidus, bilateral knee disabilities and low back 
strain).  As is discussed elsewhere in this decision, the 
issue of entitlement to service connection for depression on 
a direct basis and TDIU are being remanded for additional 
development 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated November 24, 2004.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA medical centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local government, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The November 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter.]

The Board notes that the November 2004 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records and provided the veteran with several VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2006 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 



Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), the medical evidence 
establishes that the veteran has been diagnosed with major 
depressive disorder.  See, e.g., a March 2002 VA treatment 
note.  

With respect to Wallin element (2), the veteran has been 
service-connected for lichen nitidus, bilateral knee 
disabilities and low back strain.  

With respect to crucial Wallin element (3), medical nexus, 
the only competent medical opinion of record is that of the 
January 2005 VA examiner, who reviewed the veteran's claims 
folder, interviewed the veteran and determined that the 
veteran's depression was not secondary to his service-
connected disabilities.   

The veteran has not submitted any evidence to the contrary; 
the above mentioned VA examiner's opinion is the only medical 
opinion in the record that addresses the relationship between 
his service-connected disabilities and his depression.  As 
was explained in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to submit 
evidence in support of his claim; he has not done so.  See 
38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran himself contends that a 
medical relationship exists between his depression and his 
service-connected disabilities, his lay opinion is entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992)  Any such statement offered in 
support of the veteran's claim by him does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's depression is 
not related to his service-connected disabilities.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
depression as secondary to service-connected lichen nitidus, 
left knee injury residuals, right knee strain residuals or 
low back strain.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities, is denied. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining two issues must be remanded for further evidentiary 
and procedural development.  

2.  Entitlement to service connection for depression, claimed 
as being directly due to service. 

In order to establish service connection for a lower back 
disability there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the evidence of record contains a current 
diagnosis of depression.  See, e.g., a January 2005 VA 
examination report.  Further, the veteran's service medical 
records indicate that he was diagnosed with situational 
anxiety, depression and insomnia in March 1984.  Under these 
circumstances, a medical nexus opinion must be obtained.  
See Charles v. Principi, 16 Vet. App. 370 (2002) [where there 
is evidence of record satisfying the first two requirements 
for service connection (current disability and in-service 
disease or injury), but no competent medical evidence 
addressing the third requirement (a nexus between the current 
disability and active service), VA must obtain a medical 
nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

3.  Entitlement to TDIU.

The veteran's claim of entitlement to service connection for 
depression is inextricably intertwined with his TDIU claim.  
In other words, if service connection for depression is 
granted, this may impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other]. Action on the veteran's 
TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a physician 
with appropriate experience to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's depression is 
related to his military service.  If the 
reviewing physician finds that examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for depression on a direct basis 
as well as the TDIU claim.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


